Fourth Court of Appeals
                                San Antonio, Texas
                                        July 3, 2019

                                    No. 04-19-00129-CV

             IN THE ESTATE OF JOSE ALFREDO MENDOZA, Deceased,

                     From the County Court at Law, Starr County, Texas
                                Trial Court No. PR-16-041
                        Honorable Romero Molina, Judge Presiding


                                      ORDER
    The Appellant’s Motion for Leave to File Motion for Extension of Time to File Brief is
GRANTED. The Appellant’s brief is due on July 12, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court